Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, 11-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-16 of U.S. Patent No.10783615. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-2, 5-8, 11-15 and 18-20 are obvious in view of the allowed claims 1-2 and 12-16.

Appl # 17005171                                                      US10783615
1. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model; and wherein at least a portion of one or more edges of the object is missing from the digital image. 

2. The computer-implemented method as recited in claim 1, wherein the plurality of identifying features comprise boilerplate content.  

5. The computer-implemented method as recited in claim 1, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.  

6. The computer-implemented method as recited in claim 1, comprising: attempting to detect the object within the digital image using a plurality of predetermined object detection models each corresponding to a known object type; and determining a classification of the object based on a result of attempting to detect the object within the digital image using the plurality of predetermined object detection models; and wherein the classification of the object is determined to be the known object type corresponding to one of the object detection models for which the attempt to detect the object within the digital image was successful.  

7. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference image depicting an object belonging to a same class as the object depicted in the digital image, and wherein each region of interest depicts content; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model.  

8. The computer-implemented method as recited in claim 7, wherein the plurality of identifying features comprise boilerplate content.  
11. The computer-implemented method as recited in claim 7, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.  

12. The computer-implemented method as recited in claim 7, comprising: attempting to detect the object within the digital image using a plurality of predetermined object detection models each corresponding to a known object type; and determining a classification of the object based on a result of attempting to detect the object within the digital image using the plurality of predetermined object detection models; and wherein the classification of the object is determined to be the known object type corresponding to one of the object detection models for which the attempt to detect the object within the digital image was successful.  

13. The computer-implemented method as recited in claim 7, wherein at least a portion of one or more edges of the object is at least partially obscured and/or missing in the digital image.  

14. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; cropping the digital image based at least in part on a projected location of one or more edges of the object, wherein the projected location of the one or more edges of the object is based at least in part on the plurality of identifying features; detecting one or more transitions between the background and the object within the cropped digital image; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model.  

15. The computer-implemented method as recited in claim 14, wherein the plurality of identifying features comprise boilerplate content.  

18. The computer-implemented method as recited in claim 14, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.  

19. The computer-implemented method as recited in claim 14, comprising: attempting to detect the object within the digital image using a plurality of predetermined object detection models each corresponding to a known object type; and determining a classification of the object based on a result of attempting to detect the object within the digital image using the plurality of predetermined object detection models; and wherein the classification of the object is determined to be the known object type corresponding to one of the object detection models for which the attempt to detect the object within the digital image was successful.  

20. The computer-implemented method as recited in claim 14, wherein at least a portion of one or more edges of the object is at least partially obscured and/or missing in the digital image.  





 


1. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content, and wherein at least some of the regions of interest comprise feature zones; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model; wherein detecting the plurality of identifying features comprises automatic discovery of the feature zones; and wherein automatic feature zone discovery comprises: matching a plurality of pixels in the digital image to a plurality of corresponding pixels in a plurality of reference images to form a set of matching pairs, each matching pair including one pixel from the digital image and one pixel from one of the plurality of reference images; and determining a subset of the matching pairs exhibiting a frequency within the set of matching pairs that is greater than a predetermined frequency threshold.
2. The computer-implemented method as recited in claim 1, wherein the plurality of identifying features comprise boilerplate content.
12. The computer-implemented method as recited in claim 1, wherein at least a portion of one or more edges of the object is at least partially obscured and/or missing in the digital image.
13. The computer-implemented method as recited in claim 1, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference image depicting an object belonging to a same class as the object depicted in the digital image.
14. The computer-implemented method as recited in claim 1, comprising cropping the digital image based at least in part on a projected location of one or more edges of the object, wherein the projected location of the one or more edges of the object is based at least in part on the plurality of identifying features; wherein the cropped digital image depicts a portion of a background of the digital image surrounding the object; and wherein the method comprises detecting one or more transitions between the background and the object within the cropped digital image.
15. The computer-implemented method as recited in claim 1, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.
16. The computer-implemented method as recited in claim 1, comprising: attempting to detect the object within the digital image using a plurality of predetermined object detection models each corresponding to a known object type; and determining a classification of the object based on a result of attempting to detect the object within the digital image using the plurality of predetermined object detection models; and wherein the classification of the object is determined to be the known object type corresponding to one of the object detection models for which the attempt to detect the object within the digital image was successful.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US20130155474) hereafter Roach (Single reference 103 as the pluralities of identifying features would be obvious to one of ordinary skill in the art from the teachings of figs 8-9 and the disclosure in paras 0210-0211).

1. Regarding claim 1, Roach discloses a computer-implemented method of detecting an object depicted in a digital image, the method comprising (figs 3, 8-9 and 50, para 0477 shows and discloses a computer implemented method for detecting a document/object depicted in the digital image, fig 50, para 0477 shows and discloses a processor 4410 executing the program instruction): 
detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object (paras 0210-0211 and fig 9 shows and discloses code line 905 can be detected which is located internally inside the remittance coupon (object) (i.e an identifying feature is detected) and decoded by the computer system to extract the information therein, examiner notes that from the above teachings of detecting a single identifying feature, detecting a plurality of identifying features located internally inside the object such as 910, 915, 920 and 925 would be obvious and within one of ordinary skill in the art, examiner also notes that as claimed the specifics of the features are also not required by the current claim); 
projecting, using the hardware processor, a location of one or more edges of the document based at least in part on the plurality of identifying features (fig 9 and para 0211 shows and discloses a geometrically corrected image 900 (i.e projected location of edges or sides) which has one or more edges (sides of the document or remittance coupon document) as seen in fig 8 image 800 corrected in fig 9 image 900 and image 900 has the plurality of the identifying features (i.e based on the plurality of identifying features) meeting the above claim limitations), wherein each region of interest depicts content (figs 8-9 shows the regions of interest depicting a content for example 905, 910, 915, 920 etc meeting the above claim limitations);
 	extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features (paras 0177-0178, 0210-0211 and fig 9 shows and discloses code line 905 can be detected (i.e some content extracted using the OCR extracting engine (i.e model) which is located internally inside the remittance coupon (object) i.e an identifying features located in the bottom of the coupon is detected meeting the above limitations); and 
extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model (paras 0177-0178, 0210-0211 and fig 9 shows and discloses code line 905 can be detected (i.e some content extracted using the OCR extracting engine (i.e model); and 
wherein at least a portion of one or more edges of the object is missing from the digital image (para 0144 discloses the issues of extracting missing edges (i.e not depicted) corresponding to the document which can complicate the subsequent tasks of document processing. Para 0144 also discloses one example is a user holding a document with a finger or thumb covering a portion of one edge (i.e edge is not depicted or missing) where the information fields are not covered meeting the limitations of wherein at least a portion of one or more edges of the object is missing from the digital image). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to identify/detect plurality of features form the teachings of Roach. The suggestion/motivation would be a real-time (faster) and accurate (i.e increased accuracy) processing system at paras 0073-0075. 

2. Regarding claim 2, Roach discloses the computer-implemented method as recited in claim 1, wherein the plurality of identifying features comprise boilerplate content (fig 9 shows elements 905, 910, 920, 925 (i.e boiler plate content) in the document (object) meeting the above claim limitations, examiner notes that the specifics of the boiler plate are not required by the current claim).

3. Regarding claim 3, Roach discloses the computer-implemented method as recited in claim 2, wherein the boilerplate content is selected from the group consisting of: one or more internal lines of the object, one or more symbols appearing on the object, one or more text characters, and combinations thereof (fig 9 shows the characters 905 meeting the above limitations, examiner notes that only one is required to be met/selected).  

4. Regarding claim 4, see the explanation of claim 3. Due to the selection of one from the group in claim 3, the limitations of claim 4 are not required to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669